DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 06/23/2022. Claims 1-2, 4-12 and 14-20 are pending and have been examined. 
Any objection/rejection not mentioned below has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
With respect to the 35 USC 112(f) claim interpretation, the Applicant has not made any comment and therefore these interpretations have been maintained.
With respect to the 35 USC 103 prior art rejections under Whitmire, Zhang and Rakshit the Applicant has amended independent claims to include previously allowable claims 3 and 13. Hence, the prior art rejections have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Whitmire teaches method for converting a whispered speech, comprising: acquiring a whispered speech acoustic feature of whispered speech data (see col. 4, lines 19-25, where NAM microphone 130 is used to measure vibrations during users mouthed and sub-vocalized speech), and acquiring a preliminary recognition result of the whispered speech data, wherein the preliminary speech recognition result is a recognition result for the whispered speech data (see col. 3, lines 49-51, where air microphone to detect (i.e. recognition result) users whisper and other types of subvocalized speech) ; and inputting the whispered speech acoustic feature and the preliminary recognition result into a preset whispered speech converting model (see Figure 3, where air mic 115 and NAM mic 130 gets inputted to controller 310 and then into machine learning module 330) to acquire a normal speech acoustic feature outputted by the whispered speech converting model (see col. 6, lines 54-56, where sequence of the data 320 is classified as phoneme), wherein the whispered speech converting model is trained in advance (see col. 6, lines 59-62, where machine learning module comprises acoustic and language model trained for sub-audible and subvocalized)
However, Whitmire does not specifically teach by using recognition results of whispered speech training data and whispered speech training acoustic features of the whispered speech training data as samples and using normal speech acoustic features of normal speech data parallel to the whispered speech training data as sample labels.
Zhang does teach the whispered speech converting model is trained in advance (see page 886, right column last paragraph, where GMM is trained) and whispered speech training acoustic features of the whispered speech training data as samples (see page 886, right column, last paragraph where GMM is trained with whisper speech data) and using normal speech acoustic features of normal speech data parallel to the whispered speech training data as sample labels (see page 886, right columns, last paragraph, where neutral speech data is used as part of training) (see page 891, VI, sect. B, 1st para where each speech audio is manually labelled). However, Whitmire in view of Zhang does not specifically teach training in advance by using recognition results of whispered speech training data.
Rakshit does teach training in advance by using recognition results of whispered speech training data (see [0029] and Figure 4, where user speaks whisper based on displayed text in order to create training data, i.e. recognition result).
However, none of the cited references either alone or in combination thereof teaches the combination of limitations as recited in independent claims 1 and 11. More specifically, the limitation not taught by the prior art of record, with respect to previous claims 3 and 13, now incorporated into independent claims 1 and 11, is “wherein the acquiring the preliminary recognition result of the whispered speech data comprises: inputting the whispered speech acoustic feature into a preset whispered speech recognition model to acquire a whispered speech recognition result outputted by the whispered speech recognition model as the preliminary recognition result of the whispered speech data, wherein the whispered speech recognition model is acquired by taking a normal speech recognition model as an initial model and training the initial model by using whispered speech training acoustic features labeled with recognition results of whispered speech training data”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The NPL by Ghaffarzadegan et al. (“Generative Modeling of Pseudo-Whisper for Robust Whispered Speech Recognition) is cited to disclose generation of whisper for neural ASR models. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659


07/21/2022